Citation Nr: 1547248	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a separate, compensable rating for constipation. 

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to February 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2010 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision, in pertinent part, granted service connection for constipation, rated 0 percent.  [An interim (June 2012) rating decision found the May 2010 rating decision was based on clear and unmistakable error (CUE) and incorporated the 0 percent rating assigned for constipation with the 10 percent evaluation already assigned for his service-connected ulcer rating.]  The December 2010 rating decision, in pertinent part, denied entitlement to TDIU.  The Veteran had also initiated appeals of denials of an increased rating for erectile dysfunction, an earlier effective date for the award of an increased 20 percent rating for his bilateral hearing loss, and an earlier effective for the award of an increased 10 percent rating for his hypertension.  However, his September 2013 substantive appeal expressly limited his appeal to the issue of entitlement to TDIU; consequently, those matters are not before the Board.

In an October 2015 statement, the Veteran argues he is entitled to increased ratings for erectile dysfunction, duodenal ulcer, depression, and cardiovascular disease.  He also appears to assert disagreement with the initial 0 percent rating a February 1983 rating decision assigned for duodenal ulcer.  The issues of entitlement to an earlier effective date for the increased 10 percent rating for duodenal ulcer and entitlement to increased ratings for erectile dysfunction, duodenal ulcer, depression, and cardiovascular disease have been raised by the record in a June 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  [Notably, the October 2015 statement is not a timely NOD with the rating assigned by the February 1983 rating decision.]


The issue of entitlement to TDIU is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

By a statement received in September 2013, the Veteran's attorney withdrew his appeal seeking a separate, compensable rating for constipation.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking a separate, compensable rating for constipation; the Board has no further jurisdiction to consider an appeal regarding such claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim addressed herein.  Given the Veteran's expression of intent to withdraw his appeal seeking a separate, compensable rating for constipation, there is no need to discuss the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless. 

                          Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

By a statement received in September 2013, the Veteran's attorney withdrew his appeal seeking a separate, compensable rating for constipation.  Consequently, there is no allegation of error in fact or law remaining for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal seeking a separate, compensable rating for constipation is dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claim of entitlement to TDIU.

In an October 2010 application for TDIU, the Veteran asserted his service-connected cardiovascular disease, bilateral hearing loss, duodenal ulcer with constipation, hypertension, and depression prevented him from securing or following any substantially gainful occupation.  The cardiovascular disease is currently rated 30 percent under Diagnostic Code (Code) 7099-7005.  The hypertension is currently rated 10 percent under Code 7101.  The duodenal ulcer with constipation is currently rated 10 percent under Code 7305.  The most recent VA examination to evaluate these disabilities was in November 2010 (almost five years ago), when the examiner opined the Veteran was able to engage in activities of daily living without restriction and noted was unable to define any disabilities related to the intestines, stomach/duodenum, genitourinary (GU) system, or hypertension that would interfere with his ability to perform his usual employment.  He opined he should be able to engage in physical as well as sedentary employment.  The bilateral hearing loss is currently rated 20 percent under Code 6100, and the most recent VA examination to evaluate it was in November 2010 as well.  The examiner opined the the severity of the hearing loss would make "most employment settings, especially those which rely heavily on spoken communication" difficult for the Veteran.  The depression is currently rated 10 percent under Code 9434, and the most recent VA examination to evaluate it was in December 2009 (almost six years ago).  The examiner opined the depression was fairly mild and that his psychiatric symptoms had not interfered with his ability to work.  In a February 2015 letter, the Veteran's daughter indicated he has difficulty hearing, complains of chest pain daily, and complains of stomach pain almost daily.  She asserted his service-connected problems have increased in severity.  In a separate letter, his wife asserted his medical condition had worsened over time, causing depression. In light of the allegations of worsening, and the lengthy intervening period since the last examinations, contemporaneous examinations to assess the severity of the disabilities and their impact on the Veteran's employability are necessary.  

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of all evaluations or treatment he received for his cardiovascular disease, bilateral hearing loss, duodenal ulcer with constipation, hypertension, and depression from October 2009 to the present are pertinent evidence in the matter at hand, and ask him to identify all providers of such treatment and provide authorizations for VA to secure complete records from all private providers identified (specifically including the Delta Regional Medical Center).  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for cardiovascular disease, bilateral hearing loss, duodenal ulcer with constipation, hypertension, and depression from May 2015 to the present (to specifically include treatment at the Jackson, Mississippi VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should then arrange for the Veteran to be examined by a cardiologist to assess the impact his various service-connected cardiovascular disabilities have on his employability.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should offer an opinion regarding the impact the Veteran's service-connected cardiovascular disabilities (but not his age or any non-service connected disabilities) have on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

The examiner must explain the rationale for all opinions.

4. The AOJ should also arrange for the Veteran to be examined by an audiologist to assess the impact his bilateral hearing loss has on his employability.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should offer an opinion regarding the impact the Veteran's service-connected bilateral hearing loss (but not his age or any non-service connected disabilities) has on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

The examiner must explain the rationale for all opinions.

5. The AOJ should also arrange for a gastrointestinal (GI) diseases examination of the Veteran to assess the impact his duodenal ulcer with constipation has on his employability.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should offer an opinion regarding the impact the Veteran's service-connected duodenal ulcer with constipation (but not his age or any non-service connected disabilities) has on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

The examiner must explain the rationale for all opinions.

6. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the impact his depression has on his employability.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should offer an opinion regarding the impact the Veteran's service-connected depression (but not his age or any non-service connected disabilities) has on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

The examiner must explain the rationale for all opinions.

7. The AOJ should then review the entire record, arrange for any further development indicated, and readjudicate the claim of entitlement to a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


